Citation Nr: 1121254	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-17 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for the residuals of post-operative atelectasis, claimed as residuals of a cerebral vascular accident.


REPRESENTATION

Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 4, 1975 to May 7, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Board reopened the Veteran's service connection claims for a kidney disorder and the residuals of post-operative atelectasis, claimed as residuals of a cerebral vascular accident, and remanded the claims for further evidentiary development.  After completion of the requested development to the extent possible, the claims were readjudicated, as reflected by a September 2010 supplemental statement of the case.  Because the benefits sought remain denied, the claims have now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The only medical opinion of record fails to relate the Veteran's currently-diagnosed kidney disorder to service.

2.  The Veteran does not have any currently-diagnosed residuals of his post-operative atelectasis, which occurred secondary to treatment for his nonservice-related kidney disorder.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  The criteria for service connection for the residuals of post-operative atelectasis, claimed as residuals of a cerebral vascular accident, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by letters issued in March 2005 and October 2006, which apprised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection (as well as the criteria for reopening his claims).   These notices were provided to the Veteran prior to the initial adjudication of his claims.  Thus, the Board finds that VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the Veteran's service and VA treatment records have been obtained, as well as the private treatment records for which the Veteran provided an appropriate release form.  Pursuant to the Board's remand directives, the RO requested the Veteran to complete and return an appropriate release form to allow VA to obtain his 1975 private treatment records from the Johnson County Memorial Hospital; however, the Veteran failed to comply.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "'duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  The Veteran was also afforded a VA examination with an accompanying medical opinion in 2010 pursuant to the Board's remand directives, and he testified at a Board hearing before the undersigned Veterans Law Judge.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  

Moreover, in light of the denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claim

During his Board hearing, the Veteran testified that he experienced the symptoms of his current kidney disorder during service and that his kidney disorder continued to progress after his discharge from service in May 1975, resulting in his left kidney surgery and related hospitalization from August to September 1975.  The Veteran further testified that after his kidney surgery was performed, he experienced a medical emergency requiring his lung to be re-inflated and heart restarted.  The Veteran claimed these disabilities as a kidney disorder and related cerebral vascular accident; however, as the evidence of record at the time of the Board's 2010 decision failed to reflect that the Veteran had ever suffered a cerebral vascular accident, but did reflect that he experienced post-operative atelectasis after his 1975 kidney surgery, the Board accordingly rephrased the issue on appeal as a claim for the residuals of post-operative atelectasis (collapse of part or all of a lung), to more accurately reflect the Veteran's claimed disability.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or to the extent a non-service connected disability is increased in severity by a service connected disability.  38 C.F.R. § 3.310(a).

The Veteran's enlistment medical history report reflects that he affirmed having a history of kidney stones or blood in his urine, and the examining physician noted that the Veteran passed a renal calculus (kidney stone) in 1970, with no reoccurrence or indication that the Veteran had a kidney stone at the time of the examination.  Moreover, the Veteran's enlistment physical examination report reflects that his abdomen and viscera were assessed as clinically normal, and no kidney abnormalities were noted.  The Veteran's service treatment records include a denial of any liver or kidney trouble in an April 1975 dental health questionnaire.  Also in April 1975, the Veteran reported left back pain, which was assessed as musculoskeletal and ligamental in origin.  Apparently due to the short duration of the Veteran's service (the Veteran served for approximately one month and was discharged because of his "intolerance of social intimacy, eccentricity, and interpersonal discomfort" which "interfered with success in training" and made him "a poor risk for further military service"), no separation medical examination is of record.

Admission records from Harris Hospital reflect that the Veteran was admitted in August 1975 as a transfer from Johnson County Memorial Hospital where he had been treated for severe left flank pain.  The Veteran reported that he had a history of episodes of left flank pain occurring when he was 7, 12, 18, and 20, accompanied by hematuria (blood in urine).  The Veteran's dismissal summary reflects that he underwent surgery on his left kidney (a Foley Y-V pyeloplasty, left).  The report noted the Veteran's post-operative course to be remarkably uneventful, with the exception of post-operative atelectasis (partial lung collapse), which responded in 24 hours to intermittent positive pressure breathing and coughing.  Chest x-rays taken post-operatively revealed some pulmonary vascular congestion.

The Veteran's subsequent post-service treatment of record fails to reflect any further treatment for his kidney disorder or post-operative atelectasis, but the records do reflect the Veteran's various reports of his kidney disorder, related surgery, and post-operative complication, including his August 2001 report that he underwent kidney surgery in 1975, during which he "CODED" causing him to be comatose for 4 days; his September 2002 report of experiencing a stroke after his 1975 surgery, as well as his affirmance of a history of cerebral vascular accidents; and a September 2009 report of experiencing kidney disease and related surgery either during or shortly after his one-month of military service.  However, the treatment records do not reflect any medical opinions regarding the onset or etiology of the Veteran's kidney disorder and related surgical complication.

Pursuant to the Board's April 2010 remand directives, the Veteran was afforded a VA examination in May 2010.  During the examination, the Veteran reported undergoing surgery in May or June of 1975 to repair a kidney blockage, and he stated that he still experiences an extreme, wrenching-type pain two to three times per week that is elicited by bending over or lifting more than 30 to 40 pounds.  The Veteran further reported that he experiences urinary symptoms as the result of his kidney disorder and that he ceased working in 1985 due to his kidney disorder (although the examiner opined that the Veteran's kidney disorder would have no significant effects on the Veteran's occupation).  After reviewing the Veteran's claims file and conducting a physical examination of the Veteran, the examiner recorded a diagnosis of a remote history of hydronephrosis of the left kidney, status-post Foley V-Y pyeloplasty and pyeloureterogram.  

The examiner further opined that the Veteran's kidney disorder was less likely than not related to service.  In support of this opinion, the examiner noted that while the Veteran was noted to have a history of a kidney disorder upon entrance into service, there was no indication that the Veteran experienced any symptoms of a kidney disorder during service, as no kidney abnormalities were noted during the Veteran's enlistment examination and the Veteran received in-service treatment for musculoskeletal and ligamental low back pain and not left flank pain, noting that left flank pain is the term used to indicate kidney involvement.  Moreover, the examiner noted that the Veteran's post-service 1975 kidney treatment records noted the Veteran's complaints of left flank, not low back, pain.  

With regard to the Veteran's complication following his 1975 kidney surgery, the examiner stated that atelectasis is a common post-operative problem that resolves with deep-breathing and coughing and that the Veteran's atelectasis resolved within 24 hours of his 1975 surgery.  Accordingly, no current diagnosis was noted with regard to this claimed disorder, as the examiner found that no residual disability had resulted.

After reviewing the evidence of record, the Board finds that service connection for a kidney disorder and the residuals of post-operative atelectasis is not warranted.  With regard to the Veteran's kidney disorder, the only medical opinion of record addressing the onset of the Veteran's disorder found that it was asymptomatic during service, as the Veteran's reports of lower back pain during his one month of service was distinguishable from reports of left flank pain, which would be indicative of kidney involvement.  Thus, while the Veteran's history of a kidney disorder was noted on entrance to service, there is no indication based on the medical evidence of record that it manifested to any degree during service or until it was treated several months after the Veteran's discharge from service.

The Board expressly acknowledges its consideration of the lay evidence of record, including the Veteran's submitted statements and hearing testimony, when adjudicating the Veteran's kidney disorder service connection claim.  With regard to the Veteran's contention that he experienced the symptoms of his kidney disorder during service, the Board notes that the Veteran is competent to make such a report.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, the Board does not find the Veteran's contention to be credible, based on evidence of record reflecting he is an unreliable historian.  

As outlined above, the Veteran has rather mischaracterized his kidney disorder over time, including reporting that he suffered a cerebral vascular accident as a result of the surgery, causing him to be in comatose state for four days after surgery.  The hospitalization records reflect no such complications.  Moreover, during his 2010 VA examination, the Veteran reported that his kidney disorder causes him extreme pain several times per week and that due to his kidney disorder, he ceased working in 1985.  However, the Veteran's post-service treatment of record, which dates from 2000 (apart from the 1975 hospitalization records), fails to reflect that the Veteran has reported any such painful episodes or has received treatment for his kidney disorder.  Furthermore, based on a clinical assessment of the Veteran's kidney disorder, the examiner opined that it would have no significant effects on the Veteran's occupation.  Thus, based on these inconsistencies of record, the Board concludes that the Veteran's reports of in-service kidney-related symptoms are not credible.

Moreover, while the lack of any contemporaneous service treatment records reflecting the Veteran's reports of kidney-related pain is not necessarily dispositive of whether the Veteran did indeed experience kidney-related pain during service, the Board notes that the Veteran reported numerous other maladies during his one-month of service, including back pain, shin splints, varicose veins, and calf pain and cramping, all of which are recorded in his service treatment records.  Thus, the Board finds the Veteran's contention that he sought treatment for left-sided pain two times during service (which he testified during his 2010 Board hearing was so severe that it caused him to double-over) is not supported by the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lack of contemporaneous medical evidence does not necessarily render lay evidence not credible).  But see Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  

Accordingly, given the lack of any documented treatment for a kidney disorder during service, the Board's determination that the Veteran's reported in-service symptomatology is not credible, and the negative VA medical nexus opinion, the Board finds that a basis for granting service connection for a kidney disorder has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.

With regard to the Veteran's service connection claim for the residuals of post-operative atelectasis (claimed as residuals of a cerebral vascular accident), the record fails to reflect that the Veteran currently has any disability resulting from that post-operative complication, as noted by the VA examiner.  As such, the threshold requirement for service connection has not been met, and the Veteran's claim of this issue must also be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim).  Moreover, the record reflects that this post-operative complication arose after service and in conjunction with a surgery for a nonservice-related kidney disorder, further demonstrating that the event is not service-related.  









(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a kidney disorder is denied.

Service connection for the residuals of post-operative atelectasis, claimed as residuals of a cerebral vascular accident, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


